i          i      i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                            No. 04-08-00388-CV

                         IN RE UNION PACIFIC RAILROAD COMPANY

                                      Original Mandamus Proceeding1


PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 20, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered relator’s petition for a writ of mandamus and the response of the

real parties in interest and is of the opinion that relief should be denied. Accordingly, relator’s

petition for a writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                             PER CURIAM




           1
         This proceeding arises out of Cause No. 2005-CI-18347, pending in the 288th Judicial District Court, Bexar
County, Texas, and Cause No. 2006-CI-08844, pending in the 73rd Judicial District Court, Bexar County, Texas. The
challenged order was signed by the Honorable Karen H. Pozza, presiding judge of the 407th Judicial District Court,
Bexar County, Texas.